NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN ANNOUNCES ANNUAL DIVIDEND NEW YORK, NEW YORK (November 14, 2012) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”) announced today that its Board of Directors has declared an annual dividend of $0.20 per share on the Company’s common stock.The dividend is payable on December 6, 2012 to holders of record at the close of business on November 28, 2012. The Board’s decision to declare an annual dividend this year was based on Griffin’s cash flow during the fiscal year ending December 1, 2012 (“fiscal 2012”) and Griffin’s projections of its future cash flows over the next three fiscal years, including Griffin’s expected capital spending during those periods.In fiscal 2012, capital spending by Griffin’s real estate business, Griffin Land, is anticipated to total more than $14,000,000.During the next three fiscal years, Griffin expects its real estate business to continue to have substantial capital spending for the acquisition of undeveloped land, construction and leasing in the Lehigh Valley of Pennsylvania, as well as for continuing investments in tenant improvements, lease commissions and preliminary land improvements and permitting costs related to Griffin Land’s Connecticut real estate holdings.In the future, Griffin expects to continue to consider the payment of an annual dividend late in the year based on that year’s results and cash flows and its estimated future cash requirements. Griffin operates a real estate business, Griffin Land, and Imperial Nurseries, its landscape nursery business.Griffin also has investments in Centaur Media plc, a public company based in the United Kingdom and listed on the London Stock Exchange, and Shemin Nurseries Holding Corp., a private company that operates a landscape nursery distribution business through its subsidiary, Shemin Nurseries, Inc. Forward-Looking Statements: This Press Release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Although Griffin believes that its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved particularly with respect to the declaration and payment of future cash dividends, expected capital spending by Griffin’s real estate business and other statements that are not historical facts.The projected information disclosed herein is based on assumptions and estimates that, while considered reasonable by Griffin as of the date hereof, are inherently subject to significant business, economic, competitive and regulatory uncertainties and contingencies, many of which are beyond the control of Griffin and which could cause actual results and events to differ materially from those expressed or implied in the forward-looking statements.Important factors that could affect the outcome of the events set forth in these statements are described in Griffin’s Securities and Exchange Commission filings, including the “Business,” “Risk Factors” and “Forward-Looking Information” sections in Griffin’s Annual Report on Form 10-K for the fiscal year ended December 3, 2011.Griffin disclaims any obligation to update any forward-looking statements as a result of developments occurring after the date of this press release except as required by law.
